lauBNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
Claim 1, 7, 9, 10-13, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark (U.S. 5687970) in view of Tilt (https://www.youtube.com/watch?v=qWDXwoVXSVI) in view of Breslow (U.S. 4034985)
Regarding claim 1, Clark discloses a rectangular board having a top and bottom surface (Fig. 5-6, game board has top and bottom surface)
wherein the top surface includes horizontal and vertical rows of grooves (Fig. 5, horizontal and vertical grooves 30)
a plurality of chips (Fig. 5, chips 40) including a protrusion configured to fit in the grooves, wherein the chips are configured to move (Fig. 6, protrusion 40-4 allow chips to move in the grooves) in the grooves via the protrusion and in directions determined by the grooves; 
wherein the top surface is formed without a hole (Fig. 5, top surface formed without hole) that allows chips on the board to fall toward the flat surface or into the stand; 
and wherein the board further includes a border (Fig. 5-6, border 22 prevents chips from falling) that prevents chips from falling off the top surface and that is formed without entry points through which chips can be inserted.
Clark does not disclose a stand, and the stand is configure dot support the board on a flat surface in a horizontal position
wherein the stand is configured to make the board movable between the horizontal position and a number of tilted positions defined by the stand
the board in each tilted position allows chips to slide on the board due to force of gravity
wherein the stand defines four tilted positions
the board has four sides and is configured to move to each tilted position by applying force to or lifting a corresponding side of the four sides
and, in each tilted position, the board contacts the flat surface
wherein the stand includes a plurality of legs, each leg comprising: a first region to support the board on the flat surface in the horizontal position; 
a second region to support the board in the tilted position; 
a first side having a curvature extending from the first region to the second region, the first side further extending from the first region towards one of the four sides of the board; 
2a second side having a curvature extending from the first region to the second region, the second side further extending from the first region toward another one of the four sides of the board; 
and the first side and the second side being arranged perpendicular or substantially perpendicular to each other; 
Tilt discloses a stand (see annotated figure below) attached to the bottom surface,) and the stand (see annotated figure below) is configured to support the board on a flat surface in a horizontal position; 

    PNG
    media_image1.png
    324
    614
    media_image1.png
    Greyscale

and wherein the stand is configured to make the board movable between the horizontal position and a number of tilted positions defined by the stand (4:50-5:10, board movable from horizontal to multiple tilt positions), and the board in each tilted position allows chips to slide on the board due to force of gravity (4:50-5:10, chips slide on board due to gravity); 
wherein the stand defines four tilted positions (4:50-5:10, top of board has 4 arrows, one per side to indicate 4 tilted positions), the board has four sides and is configured to move to each tilted position by applying force to or lifting a corresponding side of the four sides (4:50-5:10, force applied to a corresponding side tilts board in same direction), and, in each tilted position, the board contacts the flat surface (4:50-5:10, board when tilted has board pushed to flat surface); 
However, Tilt does not disclose wherein the stand includes a plurality of legs, each leg comprising: a first region to support the board on the flat surface in the horizontal position; 
a second region to support the board in the tilted position; 
a first side having a curvature extending from the first region to the second region, the first side further extending from the first region towards one of the four sides of the board; 
2a second side having a curvature extending from the first region to the second region, the second side further extending from the first region toward another one of the four sides of the board; 

Breslow discloses wherein the stand includes a plurality of legs (Fig. 2 frustoconical stand 14 made of perpendicular legs), each leg comprising: 
a first region (see annotated figure below) to support the board on the flat surface in the horizontal position; 
a second region (see annotated figure below) to support the board in the tilted position; 
and the first side and the second side being arranged perpendicular or substantially perpendicular to each other (see Fig. 2, legs of frustoconical stand 14 are perpendicular to each other)

    PNG
    media_image2.png
    258
    342
    media_image2.png
    Greyscale

While Breslow does not explicitly disclose a first side having a curvature extending from the first region to the second region, the first side further extending from the first region towards one of the four sides of the board; 
2a second side having a curvature extending from the first region to the second region, the second side further extending from the first region toward another one of the four sides of the board; 
Breslow discloses first and second regions as seen above and would be a matter of change in shape to provide a curvature as claimed as the function of the fulcrum would remain the same and one of ordinary skill in the art would have readily recognized a desired shape would have been obvious as a In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) , MPEP 2144.04 (IV)(B)	
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the board game of Clark which can be tilted (Col. 4 Lns. 25-32) with the tilting board game, as taught by Tilt to provide Clark with the advantage of increasing the amusement value of the game by providing alternative ways to use the device
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the board game of Clark which can be tilted (Col. 4 Lns. 25-32) with the tilting board game stand, as taught by Breslow to provide Clark with the advantage of increasing the amusement value of the game by providing alternative ways to use the device
Regarding claim 3, Clark discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
However, Clark does not disclose wherein each of the legs is positioned directly under each corner of the board or in an area close to each corner of the board
(secondary reference) discloses (claimed limitation
Regarding claim 7, Clark discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
However, Clark does not disclose the second region has a structure requiring force being applied to the board in order to hold the board in the tilted position.
Breslow discloses the second region has a structure requiring force being applied to the board in order to hold the board in the tilted position (Fig. 2, sloped section of fulcrum 14 would require force applied to hold in tilted position).
Col. 4 Lns. 25-32) with the tilting board game stand, as taught by Breslow to provide Clark with the advantage of increasing the amusement value of the game by providing alternative ways to use the device
Regarding claim 9, Clark discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
However, Clark does not disclose the border includes a board lifting area allowing a player to move the board from the horizontal position to one of the tilted positions.
Tilt discloses the border includes a board lifting area allowing a player to move the board from the horizontal position to one of the tilted positions (4:50-5:10, top of board has 4 arrows, one per side to indicate 4 tilted positions). It is noted that board lifting area is broad in nature and interpreted under BRI, would simply be an area that allows the player to tilt the board as claimed, and therefore, as the border of the Tilt device is used to move the board from horizontal to one of the tilted positions, the border necessarily is a board lifting area as claimed. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the board game of Clark which can be tilted (Col. 4 Lns. 25-32) with the tilting board game, as taught by Tilt to provide Clark with the advantage of increasing the amusement value of the game by providing alternative ways to use the device
Regarding claim 10, Clark discloses a board apparatus comprising: a rectangular board having a top and bottom surface (Fig. 5-6, game board has top and bottom surface) 
wherein the top surface includes horizontal and vertical rows of grooves (Fig. 5, horizontal and vertical grooves 30); 
and wherein the top surface including the horizontal and vertical rows of grooves is a continuous, unbroken surface (see Fig. 5, top surface is unbroken and continuous).
Clark does not disclose and a stand attached to the bottom surface
 the stand is configured to support the board on a flat surface in a horizontal position
wherein the stand is configured to make the board movable between the horizontal position and a number of tilted positions defined by the stand;
wherein the stand defines four tilted positions, and the board has four sides and is configured to move to each tilted position by applying force to or lifting a corresponding side of the four sides and, in each tilted position, the board contacts the flat surface;
and wherein the stand includes a plurality of legs, each leg comprising: 
a first region to support the board on the flat surface in the horizontal position; 
a second region to support the board in the tilted position; 
a first side having a curvature extending from the first region to the second region, the first side further extending from the first region towards one of the four sides of the board; 
4a second side having a curvature extending from the first region to the second region, the second side further extending from the first region toward another one of the four sides of the board; 
and the first side and the second side being arranged perpendicular or substantially perpendicular to each other;
Tilt discloses a stand (see annotated figure below) attached to the bottom surface
 the stand is configured to support the board on a flat surface in a horizontal position

    PNG
    media_image1.png
    324
    614
    media_image1.png
    Greyscale

wherein the stand is configured to make the board movable between the horizontal position and a number of tilted positions defined by the stand (4:50-5:10, board movable from horizontal to multiple tilt positions);
wherein the stand defines four tilted positions, and the board has four sides and is configured to move to each tilted position by applying force (4:50-5:10, board movable from horizontal to multiple tilt positions) to or lifting a corresponding side of the four sides and, in each tilted position, the board contacts the flat surface (4:50-5:10, board when tilted has board pushed to flat surface);
However, Tilt does not disclose and wherein the stand includes a plurality of legs, each leg comprising: 
a first region to support the board on the flat surface in the horizontal position; 
a second region to support the board in the tilted position; 
a first side having a curvature extending from the first region to the second region, the first side further extending from the first region towards one of the four sides of the board; 
4a second side having a curvature extending from the first region to the second region, the second side further extending from the first region toward another one of the four sides of the board; 

Breslow discloses wherein the stand includes a plurality of legs (Fig. 2 frustoconical stand 14 made of perpendicular legs), each leg comprising: 
a first region (see annotated figure below) to support the board on the flat surface in the horizontal position; 
a second region (see annotated figure below) to support the board in the tilted position; 
and the first side and the second side being arranged perpendicular or substantially perpendicular to each other (see Fig. 2, legs are perpendicular to form frustoconical stand);


    PNG
    media_image2.png
    258
    342
    media_image2.png
    Greyscale

While Breslow does not explicitly disclose a first side having a curvature extending from the first region to the second region, the first side further extending from the first region towards one of the four sides of the board; 
2a second side having a curvature extending from the first region to the second region, the second side further extending from the first region toward another one of the four sides of the board; 
and the first side and the second side being arranged perpendicular or substantially perpendicular to each other, Breslow discloses first and second regions as seen above and would be a matter of change in In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) , MPEP 2144.04 (IV)(B)	
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the board game of Clark which can be tilted (Col. 4 Lns. 25-32) with the tilting board game, as taught by Tilt to provide Clark with the advantage of increasing the amusement value of the game by providing alternative ways to use the device
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the board game of Clark which can be tilted (Col. 4 Lns. 25-32) with the tilting board game stand, as taught by Breslow to provide Clark with the advantage of increasing the amusement value of the game by providing alternative ways to use the device
Regarding claim 11, Clark discloses the claimed invention substantially as claimed, as set forth above in claim 10. 
Clark further discloses a plurality of chips (Fig. 5, chips 40) and each chip includes a protrusion (Fig. 6, protrusion 40-4) configured to fit in the grooves, wherein the chips are configured to move (Col. 3 Lns. 40-45, chips slide along channels) in the grooves via the protrusion and in directions determined by the grooves.
Regarding claim 12, Clark discloses the claimed invention substantially as claimed, as set forth above in claim 11. 
However, Clark does not disclose the board in each tilted position allows the chips to slide on the board due to force of gravity.
Tilt discloses the board in each tilted position allows the chips to slide (4:50-5:10, board movable from horizontal to multiple tilt positions, chips slide when tilted) on the board due to force of gravity. 
Regarding claim 13, Clark discloses the claimed invention substantially as claimed, as set forth above in claim 11. 
Clark further discloses the board includes a border (Fig. 5-6, border 22 prevents chips from falling) that prevents the chips from falling off the top surface.
Regarding claim 19, Clark discloses the claimed invention substantially as claimed, as set forth above in claim 10. 
However, Clark does not disclose the second region has a structure requiring force being applied to the board in order to hold the board in the tilted position.
Breslow discloses the second region has a structure requiring force being applied to the board in order to hold the board in the tilted position (Fig. 2, sloped section of fulcrum 14 would require force applied to hold in tilted position).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the board game of Clark which can be tilted (Col. 4 Lns. 25-32) with the tilting board game stand, as taught by Breslow to provide Clark with the advantage of increasing the amusement value of the game by providing alternative ways to use the device

Allowable Subject Matter
Claims 21-24 allowed.
Regarding claim 21, the limitation of “plurality of legs comprises four legs, one leg positioned directly under each corner of the board and where each leg has a first and second region having a curvature that defines one of the tilted positions” in combination with the other limitations was not 
Claims 3 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 3 and 15, the limitations are the same as that noted above for claim 21 regarding legs positioned under each corner of the board and when taken in combination with the other limitations, was not found or suggested by the prior art by having a reasonable motivation as to why such a modification would be made. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 7, 9-13, 15, 19, 21-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding the IDS, the previously struck through references from 6/27/2019 were considered in the current round. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Woods (U.S. 3409298) discloses a game table with adjustable legs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYSHUN K. PENG whose telephone number is (571)270-0194.  The examiner can normally be reached on M-F 8-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RKP/
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711